0
             3Jn tbe Wniteb
                            IG    AL~tates
                               QCourt of jfeberal QClaitns
                                          No. 16-1022C

                                     (Filed: February 16, 2017)

                                    (NOT TO BE PUBLISHED)
                                                                               FILED
 ********************************** )
                                                                             FEB 1 6 2017
                                               )                           U.S. COURT OF
 JUAN GUZMAN MARTINEZ,                         )                          FEDERAL CLAIMS
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )
                                               )
 UNITED STATES,                                )
                                               )
                       Defendant.              )
                                               )
 **********************************

       Juan Guzman Mru1inez, pro se, Philipsburg, Pennsylvania.

       Michael D. Austin, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Depa11ment of Justice, Washington, D.C., for defendant. With him on the brief
were Benjamin C. Mizer, former Principal Deputy Assistant Attorney General, Civil Division,
and Robert E. Kirschman, Jr. , Director, and Elizabeth M. Hosford, Assistant Director,
Commercial Litigation Branch, Civil Division, United States Depru1ment of Justice, Washington,
D.C.

                                     OPINION AND ORDER

LETTOW, Judge.

        Plaintiff, Juan Guzman Martinez, brings this action to obtain a transfer from the
Moshannon Valley Correctional Center ("the Correctional Center") where Mr. Martinez is
cunently incarcerated. Mr. Ma11inez alleges that a transfer is warranted because the Conectional
Center has not provided him with proper medical care. Pending before the court is the
government's motion to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1)
of the Rules of the Com1 of Federal Claims ("RCFC"). Def.'s Mot. to Dismiss for Lack of
Subject Matter Jmisdiction ("Def. 's Mot."), ECF No. 6. For the reasons stated, the government's
motion is granted.

                                        BACKGROUND

      Mr. Mru1inez filed suit in this court on August 18, 2016 through a form titled "Form to be
Used by a State Prisoner in Filing a Complaint Under the Civil Rights Act, 42 U.S.C. Section



                                                                  7011 0470 0002 5084 3648
 1983 [,] or by a Federal Prisoner in Filing a Bivens Claim." See Comp!. at 1. 1 The Correctional
Center is owned and operated by a private corporation, The GEO Group, Inc., pursuant to a
contract awarded by the Federal Bureau of Prisons. Def.'s Mot. at 2. 2 Mr. Martinez lists four
individual employees at the Correctional Center, Comp!. at 2-3, who he alleges failed to provide
assistance despite being made aware of his "pain and suffering" and his requests for proper
treatment of a "medical condition," Comp!. at 3. Appended to his complaint are forms he used to
seek administrative remedies from the Correctional Center regarding medical treatment, as well
as responses he received from the Correctional Center. See Comp!. at 6- 16. Specifically, he
requested an examination from a medical specialist or a transfer to another facility. Comp!. at 3.
The Correctional Center denied Mr. Maitinez's request for an exainination by a specialist
because his medical records indicated that he was "receiving the appropriate treatment." Comp!.
at 7. Mr. Martinez also filed a regional administrative remedy appeal with the Federal Bureau of
Prisons, Comp!. at 38, but the appeal was rejected because the "issue [was] not appealable" to
the Bureau of Prisons, Comp!. at 17. The Bureau of Prisons instead instructed Mr. Maitinez to
use the grievance procedures available at his correctional facility. Comp!. at 17. Because the
Correctional Center allegedly is not properly addressing his medical issues, Mr. Martinez now
seeks relief from this court by asking for a transfer "to another facility where [he] may receive
treatment." Comp I. at 4.

                                 STANDARDS FOR DECISION

        As plaintiff, Mr. Martinez has the burden of establishing jurisdiction. See Reynolds v.
Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). The Tucker Act provides
this court with jurisdiction over "any claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of an executive depaitment, or upon any
express or implied contract with the United States, or for liquidated or unliquidated damages in
cases not sounding in t01t." 28 U.S.C. § 1491(a)(l). Nonetheless, it does not provide a plaintiff
with any substantive rights. United States v. Testan, 424 U.S. 392, 398 (1976). Rather, to
establish jurisdiction, "a plaintiff must identify a separate source of substantive law that creates
the right to money damages." Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en
bane in relevant part) (citing United States v. Mitchell, 463 U.S. 206, 216 (1983); Testan, 424
U.S. at 398).

                                            ANALYSIS

       The form of claim submitted by Mr. Martinez indicates that he wishes to pursue either a
Bivens claim or a civil rights claim against four employees at the Correctional Center where he is

       1Mr.  Martinez used the form to set out his claim, and accordingly the completed form
constitutes Mr. Martinez's complaint.

       2
          The GEO Group is a government contractor that operates a number of correctional
facilities throughout the United States. See, e.g., Chaib v. Geo Grp., Inc., 819 F.3d 337, 340 (7th
Cir. 2016); United States v. Fears, No. 02-379-2 (JDB), 2014 WL 4669592, at *1 (D.D.C. Sept.
19, 2014).




                                                  2
 incarcerated. See Comp!. at 1-3. In Bivens, the Supreme Court held that a plaintiff may, in
certain circumstances, bring a claim against government officials in their individual capacities
for alleged violations of the plaintiff's constitutional rights. See Brown v. United States, 105
F.3d 621, 624 (Fed. Cir. 1997) (citing Bivens v. Six Unknown Named Agents of the Fed. Bureau
ofNarcotics, 403 U.S. 388 (1971)). The Tucker Act, however, does not provide the court with
jurisdiction over claims against individual federal officials. Id. (citing 28 U.S.C. § 149l(a)).
The court therefore does not have jurisdiction over Mr. Martinez's Bivens claim. See, e.g., id.
("[T]he Bivens actions asserted by appellants lie outside the jurisdiction of the Court of Federal
Claims."); Taylor v. United States, 113 Fed. Cl. 171, 173 (2013) ("[T]his Court lacks jurisdiction
over Bivens actions for civil wrongs committed by agents of the United States.") (citing Brown,
105 F.3d at 623). 3 Further, even ifthe comt broadly construed Mr. Martinez's complaint as
alleging that the government violated the prohibition on cruel and unusual punishment under the
Eighth Amendment of the United States Constitution, the court does not have jurisdiction over
stand-alone constitutional claims based on the Eighth Amendment. See Trafny v. United States,
503 F.3d 1339, 1340 (Fed. Cir. 2007); Hardin v. United States, No. 14-557C, 2014 WL 4724472,
at *3 (Fed. Cl. Sept. 23, 2014); cf LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)
(finding no Tucker Act jurisdiction for stand-alone claims under the Due Process Clauses of the
Fifth and Fomteenth Amendments and the Equal Protection Clause of the Fourteenth
Amendment) (citing Carruth v. United States, 627 F.2d 1068, 1081 (Ct. Cl. 1980)).
Additionally, the court does not have jurisdiction over Mr. Martinez's civil rights claim brought
under 42 U.S.C. § 1983 "because jurisdiction over claims arising under the Civil Rights Act
resides exclusively in the district courts." Hardin v. United States, 123 Fed. Cl. 667, 671 (2015)
(quoting Marlin v. United States, 63 Fed. Cl. 475, 476 (2005), appeal dismissed, 146 Fed. Appx.
491 (Fed. Cir. 2005)).

        In sum, Mr. Martinez has failed to identify any money-mandating source of substantive
law that could provide this cou1t with jurisdiction. The court does not have juridical power to
address a claim that Mr. Martinez has not received proper medical care or a request for a transfer
to a different correctional facility. See, e.g., Taylor, 113 Fed. Cl. at 173 ("The Tucker Act does
not provide independent jurisdiction over ... claims for equitable relief.").

                                         CONCLUSION

        For the reasons stated, the government's motion to dismiss for lack of subject matter
jurisdiction is GRANTED. The clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.


                                                     Charles F. Lettow
                                                     Judge



       3The  court concludes that it is not necessary to address the government's contention that
employees of the Correctional Center are "private[-]sector individuals," not employees of the
federal government. See Def.' s Mot. at 7.
                                                  3